      Case 5:20-cv-00652-DAE-ESC Document 53 Filed 08/25/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                      DIVISION


                                                 §
MATTHEW HOGAN                                    §
                                                 §
                  Plaintiff,                     §    SA-20-CV-652-DAE
                                                 §
vs.                                              §
                                                 §
BEXAR COUNTY, BEXAR COUNTY                       §
DETENTION CENTER, and DEPUTY                     §
CHIEF JOEL JANSSEN,                              §
                                                 §
                  Defendants.                    §

                                              ORDER

       This order concerns Plaintiff Matthew Hogan’s Motion for Leave to File Plaintiff’s Third

Amended Complaint [#47], Plaintiff’s Motion to Extend Scheduling Order Deadlines [#48], and

Plaintiff’s Motion for Leave to File Plaintiff’s Fourth Amended Complaint [#50]. All pre-trial

matters have been referred to the undersigned for disposition pursuant to Western District of

Texas Local Rule CV-72 and Appendix C [#26]. The undersigned has authority to enter this

order pursuant to 28 U.S.C. § 636(b)(1)(B).

       In addition to the motions, the undersigned has also considered Defendants’ Responses

[#49, #51, #52]. For the reasons set forth below, the Court will dismiss Plaintiff’s motion for

leave to file a third amended complaint as moot [#47] and deny Plaintiff’s request to file a fourth

amended pleading and to extended scheduling order deadlines [#48, #50].

                               I. Background & Procedural History

       Plaintiff Matthew Hogan is an inmate currently housed at the Luther Unit Jail in

Navasota, Texas. (Notice of Change of Address [#46].) The instant case was filed on May 28,

2020, when Plaintiff was still a pre-trial detainee at Bexar County Adult Detention Center


                                                1
      Case 5:20-cv-00652-DAE-ESC Document 53 Filed 08/25/21 Page 2 of 4




(“BCADC”). (Compl. [#1].) Plaintiff proceeded pro se until he retained Anthony Cantrell as

counsel, whose first appearance was September 14, 2020. (Notice of App. [#25].) Subsequent to

Plaintiff’s retention of counsel, the Court granted Plaintiff leave to file a First Amended

Complaint (Sept. 18, 2020 Order [#28]).       The Court also entered a Scheduling Order by

agreement of the parties, which set the deadline to amend pleadings by February 12, 2021, and

the deadline to complete discovery by April 12, 2021 [#34]. Defendants then filed a Motion to

Dismiss the First Amended Complaint.

       Plaintiff subsequently filed a Second Amended Complaint [#42] on February 12, 2021,

without first seeking leave to do so. The Court accepted this Complaint as the new live pleading,

dismissed Defendants’ Motion to Dismiss, and requested that Defendants file an amended

motion tailored to the Second Amended Complaint [#44].             Plaintiff’s Second Amended

Complaint alleges a 42 U.S.C. § 1983 claim for monetary damages against all Defendants for

allegedly retaliating against him for filing his first civil suit (5:19-cv-255-DAE) by placing him

in administrative segregation and denying him various privileges. Defendants promptly filed a

Motion to Dismiss Plaintiff’s Second Amended Complaint.

       In a two-week span in late June and early July 2021, Plaintiff filed three motions: a

Motion for Leave to File a Third Amended Complaint, a Motion for Leave to Extend the

Scheduling Order Deadlines, and a Motion for Leave to File a Fourth Amended Complaint. The

Court will dismiss the Motion for Leave to File a Third Amended Complaint as moot because it

has been superseded by Plaintiff’s Motion for Leave to File a Fourth Amended Complaint, and

consider Plaintiff’s other two motions.

       Plaintiff argues that he should be granted leave to amend his pleadings and the scheduling

order because Plaintiff’s counsel recently became aware that Plaintiff was allegedly assaulted by



                                                2
      Case 5:20-cv-00652-DAE-ESC Document 53 Filed 08/25/21 Page 3 of 4




jail officials in BCDAC in October 2020. Plaintiff sent a letter describing the incident to his

counsel in October 2020, but counsel allegedly never received it. Plaintiff’s counsel implies

(without evidence) that Defendants are to blame for the loss of the letter. He also claims that it

was otherwise difficult to reach Plaintiff to learn about this incident before the amendment

deadline expired because Plaintiff has been moved to four different facilities in the past year,

because letters from Plaintiff have been delayed weeks, and because of the COVID-19

pandemic. Plaintiff further argues that discovery should be extended because Plaintiff’s counsel

recently became aware that a psychological evaluation of Plaintiff completed on March 21, 2019

at BCADC was not disclosed to Plaintiff’s counsel.

                                           III. Analysis

       A party may only amend a scheduling order or a pleading after the scheduling order

deadline “for good cause and with the judge’s consent.” Olivarez v. T-mobile USA, Inc., 997

F.3d 595, 602 (5th Cir. 2021) (internal quotation omitted); see Fed. R. Civ. P. 16(b)(4). The

good cause standard requires a showing by the movant that “the deadlines cannot be reasonably

met despite the diligence of the party needing the extension.” Olivarez, 997 F.3d at 602. “Only

upon the movant’s demonstration of good cause to modify the scheduling order will the more

liberal standard of Rule 15(a) apply,” S&W Enter., LLC, v. SouthTrust Bank of Alabama, NA,

315 F.3d 533, 536 (5th Cir. 2003), which states that leave to amend “shall be freely given when

justice so requires.” Fed. R. Civ. P. 15(a).

       Plaintiff fails to show the diligence required to meet the good cause standard for leave to

amend the scheduling order and his pleadings after the deadline. The Court has already granted

Plaintiff two opportunities to amend his complaint, once in September 2020 and again in

February 2021. Now, his untimely request is not due to new information, but rather to a lack of



                                                3
         Case 5:20-cv-00652-DAE-ESC Document 53 Filed 08/25/21 Page 4 of 4




communication between Plaintiff and his counsel. Plaintiff has known about the alleged assault

since October 2020. Though it is unfortunate that the letter Plaintiff sent allegedly did not reach

his counsel, there was time between October 2020 and the February 2021 amendment deadline

for Plaintiff and counsel to discuss the alleged incident. As for Plaintiff’s argument regarding

the lack of disclosure of a 2019 psychological evaluation, Plaintiff does not explain how this

evaluation would be relevant to his claims. Plaintiff has failed to show good cause for leave to

amend his pleadings and the scheduling order in this case.

         IT IS THEREFORE ORDERED that Plaintiff Matthew Hogan’s Motion for Leave to

File Plaintiff’s Third Amended Complaint [#47] is DISMISSED AS MOOT.

         IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Scheduling Order

Deadlines [#48] and Plaintiff’s Motion for Leave to File Plaintiff’s Fourth Amended Complaint

[#50] are DENIED. The live pleading in this case is Plaintiff’s Second Amended Complaint

[#42].

         SIGNED this 25th day of August, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                 4
